Title: To Benjamin Franklin from Fournier le jeune, 4 September 1780
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin



MonsieurCe 4 Septembre [1780]
Je vous Prirerai de me donner Votre jour dans cette semaine ainsi que votre heur Le Plus commode Pour Voir et entendre cet orgue fameux qui vous fera un Grand Plaisir, je ne métois Point rappellé que Par votre Lettre vous demandiés Sil étoit Possible de Remettre a vendredy Premier Septembre j’aurais du vous marquer que cétoit très Possible c’est oubli de ma part dont je vous Prie de m’excuser: Le jour que vous Prenderes Sera Le Mien. Bien Sûrement je Crois que L’effet de L’instrument doit flatter Plus Le soir qu’a midy, a cause de La tranquilité qui Regne dans L’air. Vous êtes Monsieur Plus apporté que Personne d’en juger. Honnorez moi dune Réponse et Le jour, et l’heur que vous Prendrez Je Prévienderez celui qui doit Le toucher Pour m’y trouver.
Je suis avec La Plus Parfaite Considération Monsieur, Votre très humble et très Obéissant Serviteur
FOURNIER LE JEUNE


  Je Présente Mes Compliments Bien sinceres a Monsieur votre Petit fils.
Chez Mr Maugeaunt horloger
  Rue du Pourtour st Gervais
  [In Mme Fournier’s hand:] Permettés, Monsieur, que je joigne à la lettre de Mon Mari l’assurance de Mes très humbles respects, et De Ma Sensibilité a votre Souvenir.

 
Addressed: A Monsieur / Monsieur francklin / A Passy
Notation: Fournier le jeune
